     Case 3:21-cv-01657-X Document 6 Filed 08/11/21               Page 1 of 2 PageID 54



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


 JOHN OMOILE


 Plaintiff
                                                     CAUSE NO.3:21-cv-01657-X
 VS.



 GODWIN          EMEFIELE,       IN     HIS
INDIVIDUAL    AND   OFFICAL                          JURY DEMANDED
CAPACITY AS THE GOVERNOR OF
 THE CENTRAL BANK OF NIGERIA,
 MARGARET EMEFIELE,
 ZENITH  BANK, AND     DUMIES
INVESTMENT LIMITED


 Defendants


                                   NOTICE OF NONSUIT

         This Notice of Nonsuit is brought by JOHN OMOILE. In support, JOHN OMOILE I

shows:


         JOHN OMOILE no longer desires to prosecute this suit against all the Defendants, and

none of the Defendants have pleading on file seeking affirmative relieffrom JOHN OMOILE.

                                            Respectfully submitted,

                                           Kenneth Onyenah & Associates
                                           8585 N. Stemmons Frwy Suite M-25
                                            Dallas, Texas 75247
                                            Tel: 214 631-3889
                                           Fax:214 631-0816




                                               Kenneth Onyenah
                                               State Bar No. 24002
                                               kennethonyenahla\J^yanoo.com
                                               Attorney for JOHN OMOILE


                                               1
Case 3:21-cv-01657-X Document 6 Filed 08/11/21   Page 2 of 2 PageID 55
